In his motion for rehearing appellant insists that this court should pass upon his Assignment of Error No. 5. This court does not concern itself very much with assignments of error. We look to the bills of exception and to the questions that might be otherwise raised as to the procedure. The question which appellant's counsel probably has in mind has been thoroughly considered, and each one calling for a discussion has been properly treated.
Again, appellant has insisted that inasmuch as the opinion holds certain testimony to be improper that it should work a reversal of the case. The authorities cited on the subject are leading cases, some of which have been frequently followed by this court when they may be properly applied to the facts of the case. We do not understand that this court has considered generally that improper evidence will work a reversal of a case simply because it is immaterial. If there is nothing inflammatory about it and it has no relationship to the case, if its truth or falsity would not reasonably be expected to influence the jury in their decision as to the guilt or innocence of the party on trial and if the verdict does not reflect that it might have in some way affected the punishment given to the accused, then it is our view that it would be a foolish thing to reverse the case on account of such evidence. The matter under consideration amounts to nothing more than a side-bar remark; it is trivial and does not relate to the appellant, has nothing to do with his guilt of innocence, and it is inconceivable that a jury of sensible men would find him guilty simply because they agreed with the prosecuting attorney, if they did, as against the contention of a witness on the witness stand over some past political difference. Furthermore, we have nothing in the record to indicate to us that they agreed with the District Attorney in his controversy with the witness.
Again, complaint is made of the admission of testimony that appellant's companion in crime, a negro, had pled guilty. We have re-considered this matter and do not see how the admission of this evidence would point to the guilt of the appellant. It was his contention that the negro was the guilty party, and it is admitted in the brief that it was indicated by the evidence that the negro intended to steal the car at the time it was *Page 205 
taken. The fact that he pled guilty settles his involvement and might as well have been construed to place the responsibility on him instead of the appellant unless it was shown that they were acting together in carrying out a previously formed plan to steal the car. No such evidence is in the case and his plea of guilty is, in our view of the record, not inconsistent with the appellant's innocence.
The motion for rehearing is overruled.